Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frederick L. Goodman appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying his motion to alter or amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Goodman v. Maryland Parole Comm’n, No. 1:08-cv-01337-RDB, 2009 WL 2170043 (D. Md. filed July 15, 2009, entered July 16, 2009); (Nov. 12, 2009). We take note that the use of victim impact statements in making a determination regarding parole and the Open Parole Hearing policy did not violate the Ex Post Facto Clause or Goodman’s right to due process. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.